DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

101 Analysis – Step 1
Claim 20 is not directed to any of the four statutory categories. Rather, claim 20 is directed simply to signals per se, which is a form of energy. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C.  101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24,2009; p. 2.. As such, claim 20 is ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holson (US 20190337154 A1), hereafter Holson.

Regarding claim 1, Holson teaches a method performed by a robotics control system comprising one or more computers, the method comprising:
Receiving, for a robot, an initial plan specifying a path and a local trajectory (0027, robot determines initial global path);
Receiving an updated observation of an environment of the robot (0032, robot detects and locates obstacles along its route using sensors);
Generating an initial local trajectory for the robot based on the updated observation in the environment of the robot (0034-0035, robot determines path segments in front of robot, robot performs local path planning for each path segment);
Repeatedly following the initial modified local trajectory for the robot while generating a modified global path for the robot (0034-0035, robot determines path segments in front of robot, robot performs local path planning for each path segment), comprising:
Obtaining data representing a workspace footprint for the robot, the workspace footprint defining a volume for a workspace of the robot (0107,  map data includes a floor plan with the location of objects and/or obstacles, including walls, barriers, barricades), and
Generating the modified global path to avoid causing the robot to cross a boundary of the volume defined by the workspace footprint (0033, global path split into several path segments, path segment replaced used to re-route the robot around a chair); and
Causing the robot to follow the modified global path for the robot (0041, navigation module issues motor commands for collision avoidance).
	Claims 11 and 20 are similar in scope and are similarly rejected.

Regarding claim 5, Holson teaches the method of claim 1, and further teaches wherein repeatedly following the initial modified local trajectory for the robot while generating a modified global path for the robot comprises bypassing a process for computing local trajectories from sensor observations (0029, robot determines global path by charting a route from the robot’s current location to its destination through the unoccupied regions of the map, 0034, robots local path planning follows the global path, Examiner’s Note: if the unoccupied regions of the map remain unoccupied, the local path is the global path, which does not require the use of the sensors).
	Claim 15 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 6, Holson teaches the method of claim 1, and further teaches wherein the workspace footprint is precomputed offline for the robot (0028, robot uses 2D floor plan data, Examiner’s Note: The 2D Floor plan data is provided to the robot, implying it was previously generated or previously existed).
	Claim 16 is similar in scope to claim 6, and is similarly rejected.

Regarding claim 7, Holson teaches the method of claim 1, and further teaches wherein generating the modified global path to avoid causing the robot to cross a boundary of the volume defined by the workspace footprint comprises generating a modified global path that causes the robot to remain within the volume defined by the workspace footprint (0059, planner determines that a path segment may result in a potential collision, it attempts to determine an alternate route that moves the robot along the path while avoiding the obstacles).
	Claim 17 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 8, Holson teaches the method of claim 1, and further teaches wherein generating the modified global path to avoid causing the robot to cross a boundary of the volume defined by the workspace footprint comprises generating a modified global path that causes the robot to remain outside the volume defined by the workspace footprint (0059, planner determines that a path segment may result in a potential collision, it attempts to determine an alternate route that moves the robot along the path while avoiding the obstacles, Examiner’s Note: the keeping the robot within the volume could similarly be applied to keep the robot out of the volume).
	Claim 18 is similar in scope to claim 8, and is similarly rejected.

Regarding claim 9, Holson teaches the method of claim 1, and further teaches wherein the workspace footprint is computed online in real-time for the robot (0032, robot uses current data from sensors to detect and locate obstacles along its route).
Claim 19 is similar in scope to claim 9, and is similarly rejected.


Regarding claim 10, Holson teaches the method of claim 1, and further teaches wherein the modified global path extends from a point along the initial modified local trajectory (0033, robot divides the global path into several path segments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holson as applied to claims 1 and 11, and further in view of Graichen (US 20200086486 A1), hereafter Graichen.

Regarding claim 2, Holson teaches the method of claim 1, but fails to teach wherein the robotics control system has a first time constraint on computing local trajectories and a second time constraint on computing modified global paths, wherein the second time constraint is larger than the first time constraint.
Graichen, however, does teach wherein the robotics control system has a first time constraint on computing local trajectories and a second time constraint on computing modified global paths, wherein the second time constraint is larger than the first time constraint (0062, global re-planning is carried out every 200 milliseconds, 0068, local planner has a cycle time of 10 milliseconds).
Holson and Graichen are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the time constraints of Graichen in order to provide a means of performing the navigation in a predetermined amount of time. The motivation to combine is to ensure that the robot performs the navigation in a reasonable amount of time.
Claim 12 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, the combination of Holson and Graichen teaches the method of claim 2, wherein the robotics control system enters a fault state if the first time constraint is violated when not computing a modified global path (0062, planner works in a continuous loop and creates a target path until the destination has been reached or the planning is to be terminated. The latter is the case if the maximum execution has expired). 
Holson and Graichen are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the time constraints of Graichen in order to provide a means of performing the navigation in a predetermined amount of time. The motivation to combine is to ensure that the robot performs the navigation in a reasonable amount of time.
Claim 13 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 4, the combination of Holson and Graichen teaches the method of claim 3, and Holson further teaches wherein the robotics control system enters a fault state if the second time constraint is violated when computing the modified global path (0029, moving the first manipulator will continue exclusively by the local planner if the global planner fails).
Claim 14 is similar in scope to claim 4, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Russel (US 9689696 B1) teaches a robot navigation system having a local and a global path planner.
Schönherr (US 20210197378 A1) teaches a robot navigation system that alters a pre-generation motion plan based on the observations of a robot in a work cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664